                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

FRELYN CESAR SANTELLA SIRUNO; )       CIVIL NO. 17-00447 SOM/KJM
and AGNES SONIDO SIRUNO,      )
                              )       ORDER GRANTING MOTION FOR
          Plaintiffs,         )       SUMMARY JUDGMENT WITH RESPECT
                              )       TO UNJUST ENRICHMENT CLAIM
     vs.                      )       AND JOINDER THEREIN
                              )
DEUTSCHE BANK NATIONAL TRUST )
COMPANY; WELLS FARGO BANK,    )
N.A.; ASC (AMERICA’S          )
SERVICING COMPANY);           )
SPECIALIZED LOAN SERVICING,   )
and LLC,                      )
                              )
          Defendants.         )
_____________________________ )

         ORDER GRANTING MOTION FOR SUMMARY JUDGMENT WITH
     RESPECT TO UNJUST ENRICHMENT CLAIM AND JOINDER THEREIN

I.        INTRODUCTION.

          This case involves a state-court foreclosure of

property arising out of a default by Plaintiffs Frelyn Cesar

Santella Siruno and Agnes Sonido Siruno on their home mortgage

loan obligations.     The state court entered a judgment as to the

default and as to the lenders’ right to foreclose on the mortgage

securing the loan, to sell the mortgaged property at public

auction, and to use the proceeds to pay the debt.       Instead of

appealing to the state appellate court, the Sirunos filed this

federal action.    On May 4, 2018, this court granted judgment on

the pleadings in favor of Defendants with respect to all claims

except the unjust enrichment claim asserted in Count VI of the

Verified Complaint.    With respect to that remaining claim, the
court now grants summary judgment in favor of Defendants.    This

court rules without a hearing pursuant to Local Rule 7.2(d), as

the Sirunos have not opposed the motion for summary judgment and

joinder therein and therefore fail to raise a genuine issue of

fact with respect to whether Defendants were unjustly enriched.

II.         BACKGROUND.

            In February 2006, the Sirunos purchased real property

located in Ewa Beach, Oahu, Hawaii (the “Property”).    To purchase

the Property, the Sirunos obtained a $384,000 loan from New

Century Mortgage Corporation.     See ECF No. 36-3 (copy of Note).

The loan was secured by a mortgage recorded in the State of

Hawaii Office of Assistant Register (“Land Court”) on February

16, 2016, as Document No. 3392888 and noted on Certificate of

Title 612,121.    See ECF No. 36-4 (copy of recorded mortgage).

            On November 7 or 8, 2013, New Century Mortgage

Corporation (by Wells Fargo Bank, N.A., its attorney-in-fact)

assigned the mortgage to Defendant Deutsche Bank National Trust

Company, as Trustee for Morgan Stanley ABS Capital I Inc. Trust

2006-HE4.    See ECF No. 36-5.   This assignment was not recorded in

the Land Court until almost a year later, on October 9, 2014,

when it was filed as Document No. T-9047242 and noted on

Certificate of Title 612,121.     Id.

            On November 7, 2014, Deutsche Bank filed a state-court

action to foreclose on the Sirunos’ mortgage.     See Civil. No. 14-


                                   2
1-2325-11(BIA); state-court docket sheet, available at

hoohiki.courts.hawaii.gov (enter case ID 1CC141002325).1

Deutsche Bank then filed a motion for summary judgment, seeking

foreclosure of the mortgage and an interlocutory decree of

foreclosure.   On June 14, 2016, that motion was granted.       See ECF

No. 36-7 (Findings of Fact and Conclusions of Law; Order Granting

Plaintiff’s Motion for Summary Judgment and for Interlocutory

Decree of Foreclosure).

          In its order, the state court found that the Sirunos

had obtained a loan from New Century Mortgage and had signed a

note and a mortgage securing the note.       The state court further

found that the mortgage was assigned to Deutsche Bank and that

Deutsche Bank was the holder of the Sirunos’ note.       See ECF No.

26-7, PageID #s 800-01.   The state court found that the Sirunos

had defaulted under the terms of the note and mortgage, that

Deutsche Bank had declared the entire balance due, and that the

Sirunos owed Deutsche Bank $453,212.53, plus interest of $44.48

per day from December 19, 2014.       Id., PageID #s 801-02.   The



     1
     The court may take judicial notice of matters of public
record, including documents filed with courts, “both within and
without the federal judicial system, if those proceedings have a
direct relation to the matters at issue.” United States ex rel.
Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d
244, 248 (9th Cir. 1992). The court may also take judicial
notice of records of government agencies. See Dent v. Holder,
627 F.3d 365, 371-72 (9th Cir. 2010) (taking judicial notice of
agency records). The court therefore takes judicial notice of
the docket in the state-court case.

                                  3
state court further found that Deutsche Bank was entitled to

foreclose on the mortgage, that Deutsche Bank was entitled to

purchase the Property at the foreclosure sale, and that there was

no just reason to delay the entry of final judgment in favor of

Deutsche Bank pursuant to Rule 54(b) of the Hawaii Rules of Civil

Procedure.     Id., PageID #s 802-03.   The state court appointed

Calvin T. Nakagawa as the court commissioner tasked with selling

the Property.     Id., PageID # 805.    Judgment in favor of Deutsche

Bank was filed in the state court on June 14, 2016.       See ECF No.

36-8.   The Sirunos did not timely appeal this judgment.      There is

no dispute that this state-court judgment became final before the

Sirunos filed the Verified Complaint in this case more than a

year later, on September 7, 2017.

           Several months after the Sirunos filed the Complaint in

this matter, on December 19, 2017, the state court approved the

commissioner’s report and motion for confirmation of sale.         A

second judgment in the state-court case was entered the same day.

See state court docket sheet, available at

hoohiki.courts.hawaii.gov (enter case ID 1CC141002325).       On

January 12, 2018, the Sirunos filed a notice of appeal (ICA CAAP-

XX-XXXXXXX).     Id.   According to the docket with respect to that

appeal, the appeal is still pending in the state appellate court.




                                    4
          On September 11, 2018, Defendants Deutsche Bank and

Specialized Loan Servicing filed the present motion for summary

judgment with respect to the sole remaining claim for unjust

enrichment.     See ECF No. 35.   The Certificate of Service for the

motion indicates that it was mailed to Plaintiffs at their

address of record via First Class Mail on September 11, 2018.

See ECF No. 35-2.

          On September 14, 2018, Defendants Wells Fargo Bank and

America’s Servicing Company filed a substantive joinder with

respect to the motion.     See ECF No. 39.   The Certificate of

Service for the Joinder indicates that it was served via the

court’s electronic filing system, although it is not clear

whether it was also sent to Plaintiffs’ e-mail address.      Id.

Assuming that it was only sent through the court’s electronic

filing system and that the parties do not have an agreement with

respect to serving documents via e-mail, this service of the

joinder was ineffective, as the court’s electronic filing system

does not serve party-filed documents on pro se individuals who,

like the Sirunos, are not registered electronic filing

participants.

          On September 14, 2018, this court mailed to Plaintiffs

at their address of record via First Class Mail the Notice of

Hearing, informing Plaintiffs that a hearing on the Motion and




                                    5
Joinder was set before this judge on November 13, 2018, at 10:30

a.m.   See ECF No. 40.

            The Sirunos failed to timely oppose the motion and/or

joinder.    See Local Rule 7.4 (setting opposition deadline 21 days

before the hearing).     Even if the joinder was not properly

served, the Sirunos should have known about the Opposition

deadline, as this court had mentioned the deadline in a previous

minute order.    See ECF No. 30.

III.        SUMMARY JUDGMENT STANDARD.

            Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment shall be granted when “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”     Fed. R. Civ.

P. 56(a).    See Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134

(9th Cir. 2000).   The movants must support their position

concerning whether a material fact is genuinely disputed by

either “citing to particular parts of materials in the record,

including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including

those made for the purposes of the motion only), admissions,

interrogatory answers, or other materials”; or “showing that the

materials cited do not establish the absence or presence of a

genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.”     Fed. R. Civ. P. 56(c).


                                   6
One of the principal purposes of summary judgment is to identify

and dispose of factually unsupported claims and defenses.

Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

          Summary judgment must be granted against a party that

fails to demonstrate facts to establish what will be an essential

element at trial.     See id. at 323.   A moving party without the

ultimate burden of persuasion at trial--usually, but not always,

the defendant--has both the initial burden of production and the

ultimate burden of persuasion on a motion for summary judgment.

Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

(9th Cir. 2000).

          The burden initially falls on the moving party to

identify for the court those “portions of the materials on file

that it believes demonstrate the absence of any genuine issue of

material fact.”     T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors

Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (citing Celotex Corp.,

477 U.S. at 323).    “When the moving party has carried its burden

under Rule 56(c), its opponent must do more than simply show that

there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (footnote omitted).

          The nonmoving party may not rely on the mere

allegations in the pleadings and instead must set forth specific

facts showing that there is a genuine issue for trial.      T.W.


                                   7
Elec. Serv., 809 F.2d at 630.    At least some “‘significant

probative evidence tending to support the complaint’” must be

produced.    Id. (quoting First Nat’l Bank of Ariz. v. Cities Serv.

Co., 391 U.S. 253, 290 (1968)); see also Addisu, 198 F.3d at 1134

(“A scintilla of evidence or evidence that is merely colorable or

not significantly probative does not present a genuine issue of

material fact.”).    “[I]f the factual context makes the non-moving

party’s claim implausible, that party must come forward with more

persuasive evidence than would otherwise be necessary to show

that there is a genuine issue for trial.”        Cal. Arch’l Bldg.

Prods., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468

(9th Cir. 1987) (citing Matsushita Elec. Indus. Co., 475 U.S. at

587).   Accord Addisu, 198 F.3d at 1134 (“There must be enough

doubt for a ‘reasonable trier of fact’ to find for plaintiffs in

order to defeat the summary judgment motion.”).

            In adjudicating summary judgment motions, the court

must view all evidence and inferences in the light most favorable

to the nonmoving party.    T.W. Elec. Serv., 809 F.2d at 631.

Inferences may be drawn from underlying facts not in dispute, as

well as from disputed facts that the judge is required to resolve

in favor of the nonmoving party.       Id.   When “direct evidence”

produced by the moving party conflicts with “direct evidence”

produced by the party opposing summary judgment, “the judge must




                                   8
assume the truth of the evidence set forth by the nonmoving party

with respect to that fact.”   Id.

IV.        ANALYSIS.

           Count VI of the Verified Complaint asserts an unjust

enrichment claim, which the Hawaii Supreme Court has noted “is

not clearly defined in either the Hawai`i Revised Statutes or our

jurisprudence.”   Durette v. Aloha Plastic Recycling, Inc., 105

Haw. 490, 502–03, 100 P.3d 60, 72 (2004).   The Hawaii Supreme

Court has explained:

           It is a truism that a person confers a
           benefit upon another if he gives to the other
           possession of or some other interest in
           money, land, chattels, or choses in action,
           or in any way adds to the other’s security or
           advantage. One who receives a benefit is of
           course enriched, and he would be unjustly
           enriched if its retention would be unjust.
           And it is axiomatic that a person who has
           been unjustly enriched at the expense of
           another is required to make restitution to
           the other. We realize unjust enrichment is a
           broad and imprecise term defying definition.
           But in deciding whether there should be
           restitution here, we are guided by the
           underlying conception of restitution, the
           prevention of injustice.

Small v. Badenhop, 67 Haw. 626, 635–36, 701 P.2d 647, 654 (1985)

(alterations, quotation marks, and citations omitted).     In other

words, “a claim for unjust enrichment requires only that a

plaintiff prove that he or she conferred a benefit upon the

opposing party and that the retention of that benefit would be

unjust.”   Durette, 105 Haw. at 504, 100 P.3d at 74 (alterations,


                                 9
quotation marks, and citation omitted); Yoneji v. Yoneji, 136

Haw. 11, 18, 354 P.3d 1160, 1167 (Ct. App. 2015) (same); accord

Barranco v. 3D Sys. Corp., 307 F. Supp. 3d 1075, 1100 (D. Haw.

2018) (same), as amended by 2018 WL 3833499 (D. Haw. Aug. 13,

2018); Kyne v. Ritz-Carlton Hotel Co., 835 F. Supp. 2d 914, 933

(D. Haw. 2011) (“a plaintiff must show that he or she has

conferred a benefit upon the defendant and second, that the

retention of that benefit was unjust”).

          In relevant part, Defendants argue that the Sirunos

cannot establish that they conferred a benefit upon any Defendant

that would be unjust for that Defendant to retain.   Because the

Sirunos did not oppose the motion, they raise no material issue

of fact with respect to unjust retention of a benefit that they

conferred.   Accordingly, the court grants the motion for summary

judgment and joinder therein with respect to the unjust

enrichment claim, ECF Nos. 35 and 39.2

IV.       CONCLUSION.

          Because the Sirunos fail to raise a genuine issue of

fact with respect to whether they conferred a benefit on any

Defendant that would be unjust for that Defendant to retain, the



      2
     While it is not clear that the joinder was properly served
on the Sirunos, the Sirunos had notice of the joinder and the
basis of the motion applies equally to the joining parties. The
Sirunos have simply failed to raise a genuine issue of fact with
respect to any benefit that any Defendant would be unjustified in
retaining.

                                10
court grants summary judgment in favor of Defendants with respect

to the remaining unjust enrichment claim asserted in Count VI of

the Verified Complaint.

            Because no claim remains for adjudication, the Clerk of

Court is directed to enter judgment in favor of Defendants and

against the Sirunos based on this order and the court’s order of

May 4, 2018.    The Clerk of Court is further directed to close

this case.

            IT IS SO ORDERED.

            DATED: Honolulu, November 2, 2018



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




Siruno, et al v. Deutsche Bank National Trust Company, et al., Civ. No. 17-
00447 SOM/KJM; ORDER GRANTING MOTION FOR SUMMARY JUDGMENT WITH RESPECT TO
UNJUST ENRICHMENT CLAIM AND JOINDER THEREIN




                                     11
